Common-law certiorari to review an order of the Honorable John Denson, one of the judges of the circuit court of Jefferson county, discharging a rule to show cause, issued under section 4052 of the Code, on the complaint of the state fire marshal, against Ernest Henderson.
The function of the writ of certiorari at common law extends to the question of jurisdiction of the inferior tribunal and the external validity and regularity of the proceedings, but not to its intrinsic correctness. Where the forms of law have been followed and jurisdiction appears, here the inquiry ends. Independent Pub. Co. v. Amer. Press Ass'n, 102 Ala. 475,15 So. 947; Phillips et al. v. Holmes, 165 Ala. 250, 51 So. 625; Adams v. City of Troy, 1 Ala. App. 544, 56 So. 82; Dean v. State,63 Ala. 153; Miller v. Jones, 80 Ala. 93; McCulley v. Cunningham,96 Ala. 585, 11 So. 694; 5 R. C. L. 250, § 3. Ex parte Dickens,162 Ala. 272, 50 So. 218.
The complaint seems to have been made in conformity to the statute which confers jurisdiction, and the matter was disposed of on the merits, and the proceedings appear in all things regular, with the result that the order discharging the rule must be affirmed. Phillips et al. v. Holmes, supra. Ex parte Dickens, supra.
Writ denied; affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.